DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 1-8 and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rockwell (US 7714735 B2) in view of Poisson et al. (“Detection and Measurement of Power Quality Disturbances Using Wavelet Transform,” IEEE Transactions on Power Delivery, Vol. 15, No. 3, July 2000, hereinafter Poisson) and Saarinen et al. (US 20120004869 A1).
	Regarding claims 1, 7 and 15, Rockwell discloses a computer implemented method and system (Abstract), and a computer processor (e.g., 105 in Fig. 1) executable instruction for practicing the method, for determining conditions of power lines in a power distribution system (Figs. 3 and 4) based on measurements collected by a plurality of sensor units (301-303 in Figs. 3 or s1-s7 in Fig. 4) deployed in the power distribution system, the method and system comprising acts of: obtaining first data associated with a first set of measurements collected by the first sensor unit (s1) in the plurality of sensor units (col. 8, line 48 – col. 9, line 16); obtaining second data 
Rockwell does not mention expressly: said first data is first transformed data, and said second data is second transformed data, wherein the first transformed data comprising a first plurality of transform coefficient values calculated by applying a shift-invariant transformation to the first set of measurements, the second transformed data comprising a second plurality of transform coefficient values calculated by applying the shift-invariant transformation to the second set of measurements; and classifying the at least one condition as one of a local condition and a non-local condition based on the one or more features calculated from the first transformed data and the second transformed data, wherein local conditions are associated with a specific location within 
Poisson teaches a technique for determining conditions of power lines in a power distribution system (Abstract), comprising: transforming first (e.g. the data shown in Fig. 4a) and second data (e.g. the data shown in Fig. 5a), wherein the transformed data comprising a plurality of transform coefficient values (e.g., the data values shown in Figs. 4b-4e and Figs. 5b-5e) calculated by applying a shift-invariant transformation to the measurements (by inherency, the “recursive continuous wavelet transform” discussed in section II.A, pages 1039-1040, must be shift-invariant, i.e., if Y(t) is the response of the system to Z(t), then Y(t-k) is the response of the system to Z(t-k). Also see Abstract and eqn. 2, that is, the data is transformed with a shift-invariant transformation that results in a plurality of transform coefficient values as shown in Figs. 4b-4e and 5b-5e); determining a first feature (profile) based on a subset of the first plurality of transform coefficient values (e.g. the high frequency profile regarding discontinuities in Fig. 4(d)) and a second feature (profile) from a subset of transform coefficient values in the second plurality of transform coefficient values (e.g. the 50 Hz profile regarding depth in Fig. 5(b)) to determine a condition (e.g. a voltage sag) based on the first and second features (e.g. “In the wavelet based method, a voltage sag is detected in two steps: in the high frequency profiles regarding discontinuities and thin in the 50 Hz profile regarding depth,” see page 1043, left column, first paragraph and Figs. 4 and 5)(examiner interprets the high frequency profile as the first feature and the 50 Hz profile as the second feature); and determining, based at least in part on the first feature and the second feature (e.g. “In the wavelet based method, a voltage sag is detected in 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of Poisson into Rockwell for the purpose of accurately measuring voltage sags and transient over voltages to allow the reliable identification of the cause of the disturbances, enabling utilities to reinforce the power system, as recited by Poisson (see p.1039, Introduction, first paragraph).
	Saarinen discloses a computer implemented method and system for power line event zone identification (Abstract), and a computer executable instruction for practicing the method (para. 0006), the method and system comprising acts of: collecting measurement data by a plurality of sensor units (IEDs) deployed in a power distribution system (para. 0051-0053, 0056; para. 0131: “ … The signal may be measured by an IED connected to a power line and configured to measure, for example, current along the power line proximate the substation bus. In some examples, the three-phase substation bus currents (i.sub.abc) may be measured outside the substation, such as at any suitable location along the power line”); determining, by using at least one processor and based at least in part on one or more features calculated from transformed measurement data, at least one condition (“Examples of such events may include short circuit faults, incipient faults, both on main circuit lines as well as on the laterals, repetitive self-clearing faults, feeder switching events, and abnormal three monitoring zones defined with respect to the IED 36, ….”) within the power distribution system (20 in Fig. 1) and non-local conditions (with a broad interpretation given to the term “non-local”, zone AMZ and UMZ are considered ‘NON-LOCAL” with respect to the arrangement of IED 36 as shown in Fig 1) are associated with multiple power lines (e.g., 30/32 or upstream transmission grid 52, as shown in Fig. 1; also see para. 0060, 0064-0065).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Saarinen’s teaching of event type classification into the combination of Rockwell and Poisson to arrive the claimed invention. Doing so would improve situational awareness for an operator or otherwise, thus provide an early 
Regarding claims 2-3, Rockwell does not but Poisson teaches: wherein: obtaining the first transformed data comprises applying the shift-invariant transformation to the first set of measurements to produce the first plurality of transform coefficient values; and, obtaining the second transformed data comprises applying the shift-invariant transformation to the second set of measurements to produce the second plurality of transform coefficient values, wherein obtaining the first transformed data comprises receiving the first plurality of transform coefficient values; and, 65955272.1obtaining the second transformed data comprises receiving the second plurality of transform coefficient values.  obtaining the second transformed data comprises receiving the second plurality of transform coefficient values (see discussion for claim 1 above).  As such, the combination of Rockwell, Poisson and Saarinen renders the claimed invention obvious.
Regarding claim 4, Rockwell does not but Poisson teaches: wherein determining the at least one condition comprises: calculating a first feature (profile) from a first subset of transform coefficient values in the first plurality of transform coefficient values (e.g. high frequency profile regarding discontinuities, see Fig. 4(d)) and a second 
Regarding claim 5, Rockwell does not but Poisson teaches: wherein the shift-invariant transformation is a shift-invariant multi-resolution transformation such that the first plurality of transform coefficients values comprises at least a first set of transform coefficient values associated with a first resolution and a second set of transform coefficient values associated with a second resolution (see Abstract and page 1040, section II.A, and eqn. 2); wherein the first resolution is different from the second resolution (it is well-known that for wavelet-multi-resolution analysis, the time domain signal is mapped into the wavelet domain and represented at different resolution levels in terms of the expansion coefficients where the coefficients are at different resolution levels, see for example Sushama et al. “Detection of Power Quality Disturbances Using Wavelet Transforms”, Intl. J. Computer, the Internet and Management 18 (1) (2010), p. 63 section 2), and wherein determining the at least one condition comprises: determining a first condition (e.g. a voltage sag) based on one or more features obtained using only coefficient values in the first set of transform coefficient values and 
Regarding claim 6, Rockwell does not but Poisson teaches: wherein applying the shift-invariant transformation to the first set of measurements comprises applying a shift-invariant wavelet transformation to the first set of measurements (see Abstract; p.1043, left column, first paragraph and Figs. 4 and 5).  As such, the combination of Rockwell, Poisson and Saarinen renders the claimed invention obvious.
Regarding claim 8, Rockwell does not but Poisson teaches: each of said first data and said second data is configured to apply the shift-invariant transformation to the respective set of one or more measurements by applying a stationary wavelet transform or a continuous wavelet transform to the respective set of one or more measurements (e.g. using a continuous wavelet transform to transform data, resulting in a plurality of transform coefficients, see Abstract and page 1040, section II.A, and eqn. 2, continuous) (examiner notes that a continuous wavelet transform is a shift-invariant transformation that results in a plurality of transform coefficient values, one for each measurement time b and scale a). As such, the combination of Rockwell, Poisson and Saarinen renders the claimed invention obvious.
.
4.	Claims 9 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rockwell in view of Poisson and Saarinen as applied to claim 1 or 7 above, further in view of Hayes et al. (US 6205867 B1, hereinafter Hayes).
Regarding claims 9 and 22, Rockwell in view of Poisson and Saarinen does not mention explicitly: wherein each sensor unit in the plurality of sensor units is configured to collect the respective set of one or more measurements by using an inclinometer and/or an accelerometer; wherein the local condition includes an object coming into contact with a power line within the power distribution system.
Hayes teaches identifying a condition associated with animal contact with at least one power line, lightning strike, tree contact with the at least one power line, ice on the at least one power line, sag in the at least one power line, stretch in the at least one power line, or oscillation of the at least one power line, e.g. using an accelerometer or inclinometer for measuring the sag of a power line (see column 1, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Hayes into the combination of Rockwell, Poisson and Saarinen for the purpose of providing a simple, accurate, easy to use, time sensitive, system of monitoring sag in a power transmission line (Hayes, col. 4, lines 3-5).


Response to Arguments
5.	Applicant's arguments received 01/13/2022 have been considered but they are not persuasive. 
Applicant argues that “Claim 1 recites, inter alia, ‘classifying the at least one condition as one of a local condition and a non-local condition based on the one or more features calculated from the first transformed data and the second transformed data, wherein local conditions are associated with a specific location and non-local conditions are associated with multiple power lines.’ This functionality is not taught or suggested by Rockwell, Poisson, and/or Saarinen, either alone or in combination.” The examiner respectfully disagrees.
The examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With these principles in mind, the examiner asserts that the combination of Rockwell, Poisson and Saarinen does teach or render obvious the subject matters recited in instant claims 1-8 and 11-20 including the limitation in question.
Applicant argues that, in Saarinen, “the zones (e.g., PMZ, AMZ, UMZ) are simply various relative portions of a general power distribution network and do not represent the local vs. non-local conditions as recited in Claim 1.” 
As discussed in details in section 3 above, the examiner takes the position that Saarinen teaches three predefined monitoring zones (PMZ, AMZ and UMZ, see Fig. 1) 
Applicant further argues that “… simply determining a zone associated with a detected event is not analogous to “classifying the at least one condition as one of a local condition and a non-local condition,” as claimed.”

Applicant further argues that “… identifying a “zone” (e.g., PMZ, AMZ, UMZ) does not in any way classify a determined condition as being associated with a specific location or with multiple power lines, as required by Claim 1.”
With a broad interpretation given to the term “a specific location”, e.g., a position or site occupied or available for occupancy or marked by some distinguishing feature, the examiner maintains that Saarinen’s PMZ, AMZ or UMZ does read on “a specific location” within the power distribution system. Moreover, Saarinen expressly shows the non-local conditions, i.e., any event occurred in AMZ or UMZ, are associated with multiple power lines (e.g., 30/32 or upstream transmission grid 52, as shown in Fig. 1; also see para. 0060, 0064-0065). And, the aforementioned “classifying” indeed judges 
The rest of the Applicant’s arguments are reliant upon the issues discussed above, and are deemed to be non-persuasive as well for the reasons provided above. The rejection is therefore maintained.

Conclusion
6.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862        

/TOAN M LE/Primary Examiner, Art Unit 2864